         Case 1:19-cv-00445-RBW Document 30 Filed 11/15/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
 AHMED ALI MUTHANA, individually,              )
 and as next friend of Hoda Muthana and        )
 Minor John Doe,                               )
                                               )
                Plaintiff,                     )
        v.                                     )            Civil Action No. 19-445 (RBW)
                                               )
 MICHAEL POMPEO, in his official               )
 capacity as Secretary of the Department of    )
 State, et al.,                                )
                                               )
                 Defendants.                   )
                                               )

                                              ORDER

       In accordance with the oral rulings issued by the Court at the motions hearing held on

November 14, 2019, it is hereby

       ORDERED that the Plaintiff’s Renewed Motion for Expedited Ruling, ECF No. 27, is

GRANTED. It is further

       ORDERED that the defendants’ Motion to Dismiss or, in the Alternative, for Partial

Summary Judgment, ECF No. 19, is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED to the extent that it seeks (1) summary judgment on Counts One to Eight

of the plaintiff’s Expedited Complaint for Declaratory Judgment, Injunctive Relief and Petition

for Writ of Mandamus (the “Complaint”) pursuant to Federal Rule of Civil Procedure 56 and

(2) dismissal of Count Nine of the Complaint pursuant to Federal Rule of Civil Procedure

12(b)(1). The motion is DENIED in all other respects. It is further

       ORDERED that summary judgment is ENTERED for the defendants on Counts to Eight

of the Complaint. It is further
          Case 1:19-cv-00445-RBW Document 30 Filed 11/15/19 Page 2 of 2



        ORDERED that Count Nine of the Complaint is DISMISSED WITHOUT

PREJUDICE. It is further

        ORDERED that this case is CLOSED.1

        SO ORDERED this 15th day of November, 2019.


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




1
 This Order is a final Order subject to appeal. The Court will expeditiously issue a Memorandum Opinion
consistent with this Order.


                                                       2
